 In the Matter ofSOUTHERN BELLTELEPHONEAND TELEGRAPHCOMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS,AFFILI-ATEDwrrHAFLCaseNo. C-1911.-Decided September 03, 1941Jurisdiction:telephone industry.Unfair Labor PracticesInterference,Restratint,and Coercion:declarations of union preference.Company-Dominated Union:formation of successor organization by officers ofadmittedly predecessor-dominated Plan ; participation in by supervisory em-ployees; employer support of predecessor carried over to successor withoutany "line of fracture" ;failure of employer to advise employees that predeces-sor Plan was illegal-support : allowing use of company facilities until domi-nated successor was well established ; signing contract with dominated suc-cessor and checking off dues for it.Remedial Orders:employer ordered to disestablish dominated-successor organi-zation and cease giving effect to contract with it.Mr. Warren Woods,for the Board.Mr. Marion Smith, Mr. E. W. Smith,andMr. John A. Boykin, Jr.,of Atlanta;, Ga., for the respondent.Mr. 0. A. Walker,andMr. E. H. Williams,of Shreveport, La.,Mr. G. X. Barker,of Birmingham, Ala., andMr. George L. Googe,ofAtlanta, Ga., for the Union.Mr. Frank A. Hooper, Jr., Mr. Samuel A. Miller, Mr. James A.Braiiwh,andMr. Thomas B. Branch, Jr.,of Atlanta, Ga., for theAssociation.Mary M. Persinger,of counselto the Board.DECISIONANDORDEROSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalBrotherhood of ElectricalWorkers, affiliated with the AmericanFederation of Labor, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Fifteenth Region (New Orleans, Louisiana), issued its com-plaint dated February 17, 1941, against Southern Bell Telephone35 N. L.R B, No. 137.-621 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Telegraph Company, Atlanta, Georgia, herein called the re-spondent, alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce, within the mean-ing of Section 8 (1) and (2) and Section 2 (6) and (7) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.Copiesof the complaint, together with notice of hearing thereon, were dulyserved upon the respondent, the Union, and Southern Association ofBell Telephone Employees, herein called the Association.Respecting the unfair labor practices, the complaint alleged insubstance that the respondent : (1) on or about October 1, 1919,formed the Association and thereafter, to the date of the complaint,dominated and interfered with its administration and contributedfinancial and other support thereto by paying its expenses to July5, 1935; on that date notified its employees that it could not there-after defray the expenses of the Association and suggested that theycontinue it as their bargaining agent and make arrangements for itsindependent financing ; about May 20, 1935, paid the expenses of theAssociation in canvassing its members for the collection of funds,such funds continuing to be received after the effective date of theAct; from August 1, 1935, to February 1, 1936, paid the expenses ofAssociation representatives meeting in Atlanta to revise the struc-ture and joint agreement of the Association and advised them con-cerning such matters; from August 1, 1935, to July 1937, permittedthe free use of its facilities and property by the Association for theconduct cf business and solicitation of membership, and after June25, 1937, charged only a nominal rental for such privileges; per-mitted its agents to discourage membership in the Union so as toencourage membership in the Association ; and failed to notify itsemployees at any time of its discontinuing its support of the Asso-ciation and of their rights under the Act; (2) entered into contractswith the Association, those executed in 1940 being in effect when thecomplaint was issued, and (3) interfered with, restrained, andcoerced its employees by permitting its managers at Shreveport,Louisiana, and other places to make statements antagonistic to labororganizations other than the Association; during November and De-cember 1940, and January 1941, attempted to influence its employeesin their choice of a labor organization by threats and inducements;and during November and December 1940, caused a rumor to circu-late at its Shreveport, Louisiana, plant that employees who joined theUnion would be demoted or discharged, and advised its employeesthat the Union would do them no good and might. do them harm.1-Ineorrectly designated in the formal papers as "Southern Bell Telephone & TelegraphCo (Incorporated)" and corrected at the hearing, pursuant to motion, by counsel for theBoard. SOUTHERN BELL TEDE'PHONEI&T'ELEGR'APH 00.623The respondent filed its answer dated February 26, 1941, denyingthe commission of any unfair labor practices.On March 11,1941,an 'amended complaint was issued in whichthe allegations respecting statements antagonistic to labor organiza-tions by managers of the respondent,were limited to Shreveport,Louisiana.The respondent filed its answer to the amended com-plaint,dated March 15, 1941.Pursuant to notice,a hearing was held March17 through21, 1941,in Atlanta,Georgia, before Josef L. Hektoen,the Trial Examinerduly designated by the Chief Trial Examiner.The Board, the re-spondent,and the Association were represented by counsel and theUnion by its representatives;all participated in the hearing.Fullopportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues,was afforded allparties.At the beginning of the hearing the Association was granted leaveto intervene;it thereupon filed its answer by which it asserted thatitwas free of domination by the respondent.On March 21, 1941,the Association filed an amendment to its answer expanding certaininformation contained therein.At the close of the hearing,counselfor the Board moved to conform the complaint to the evidence; themotion was granted without objection.During the course of the hearing, the Trial Examiner made rulingson other motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.After the hearing, the respondent and the Asso-ciation filed briefs with the Trial Examiner.On June 16, 1941, the Trial Examiner issued his Intermediate Re-port, copies of which were duly served upon all the parties.Hefound that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8(1) and(2) and Section 2 (6) and (7) of the Act, andrecommended that the respondent cease and desist from such unfairlabor practices and take certain affirmative action in order to effectu-ate the policiesof the Act.Thereafter,the respondent and the Association duly filed excep-tions to the Intermediate Report.Pursuant to notice,a hearing forthe purpose of oral argument was held onAugust 5, 1941,beforethe Board,atWashington,D. C. All parties were represented bycounsel and participated in the hearing.Briefs were duly filed withthe Board by the respondent and the Association.The Board has 624DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDconsidered the exceptions and briefs filed by the respondent and theAssociation and, to the extent that the exceptions are inconsistentwith the findings of fact, conclusions of law, and order set forthbelow, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Southern Bell Telephone and Telegraph Com-pany, is a New York corporation having its principal office inAtlanta, Georgia.It is one of 24 associated companies of the Ameri-can Telephone and Telegraph Company which owns all of its issuedstock.The respondent conducts a general telephone business inAlabama, Florida, Georgia, Kentucky, Louisiana, Mississippi, NorthCarolina, South Carolina, and Tennessee. It furnishes both localand long distance telephonic communication and its lines connect withthose of: (1) the American Telephone and Telegraph Company andassociated companies; (2) 837 other telephone companies in theStates served by it; and (3) foreign systems throughout the worldby wire, cable, and radio. It serves numerous units of the armedforces of the United States, many defense industries, and approxi-mately 140 broadcasting stations within its territory. It alsofurnishes ship-to-shore communication.As of March 1, 1941, the respondent served approximately 1,375,000subscribers, employed approximately 23,000 persons, and its physicalproperties and equipment represented an investment of approxi-mately $315,000,000.During 1940, it purchased equipment andmaterials valued at "many millions of dollars," the greater partthereof from outside the territory served by it.During 1940, itsgross revenues exceeded $75,000,000, "several millions of dollars"thereof representing revenues from interstate commerce.The respondent admits that it is engaged in commerce within themeaning of the Act. .II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers is a labor organ-ization affiliated with the American Federation of Labor. It admitsto membership employees of the respondent.Southern Association of Bell Telephone Employees is an unaffili-ated labor organization. It admits to membership only employeesof the respondent. SOUTHERN BELL TELEiPHONE! & TELEGRAPH 00.625III.THE UNFAIR LABOR PRACTICESA. Interference with, domination of, and support given to theAssociation1.Organization of the AssociationThe Association was established in 1919 under the sponsorshipof the respondent. Its purpose was provision of "facilities for theexchange of views and suggestions, for negotiations, either indi-vidually or collectively, between the employees and theManage-ment . . ." "Joint agreements were entered into between the Asso-ciation and the respondent respecting procedure for conferencesbetween their representatives.Applications for membership, though provided for in the Asso-ciation constitution, were not uniformly required; no overall mem-bership list was maintained; the Association had no office andtransacted its business on the respondent's premises; no dues forexpenses were collected; and membership was restricted to whiteemployees and those below supervisory grade.The respondent didnot directly participate in the internal affairs of the Association andhad no voice in naming its officers and committees, but it defrayedall expenses of the Association and paid thesalaries and expensesof employees engaged in Association business.The respondent admits that it sponsored the Associationand con-tributed financial and other support to it at alltimes from itscreation to the effective date of the Act, July 5, 1935.2.The events of April 1935 to February 1, 1936; changes in theAssociationDuring April and May 1935 when passage of the Act was con-sidered imminent, the Association solicited a 50-cent contributionfrom each member.The respondent paid the salaries and expensesof the solicitors and extended to them the use of its facilities, includ-ing automobiles.For example, Lloyd H. Weil, vice president of theAssociation, canvassed Louisiana and Mississippi and held meetingsof the respondent's employees on its premises and time.He in-formed such,meetings that: (1) passage of the Act would "outlaw"the Association; (2) it was the "consensus" of "quite a few of the offi-cers of the Association" that the employees of the respondent shouldbe represented by their own organization; and (3) to that end fundswerevital.At least one local official of the respondent directly aidedthe canvass.A. F. Bear, district trafficmanager atShreveport,Louisiana,addressedthe meeting conducted there and said that the 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent had supported the Association since 1919, and that theemployees should now do so because the respondent would be unableto interfere in the event that outside organizations attempted toorganize them.The contributions to the Association amounted to about $5,000.This sum was turned over to Jane H. Wilkes, general secretary ofthe Association, and for this purpose acting treasurer by appoint-ment of Howard M. Askew, Association president since 1933, and anofficer of the Association since 1920.2On July 12, 1935, Askew wrote to Association members informingthem of the amount collected, and stated :The fact that this Bill [the Act] has become law does not affectthe status of our Association, so far as I am able to learn, exceptthat its expense must be borne by the members instead of by theCompany . . . We still have the machinery for handling ourproblems in Local Joint Conferences and Mr. J. E. Warren, VicePresident, has assured me that if any matters are referred to thehigher officers of the Association he will ask that' the properManagement Representative get in touch with such officer inorder to handle these matters to a conclusion.Askew added that "we should retain our present Association" andupon personal assurance given him by Warren,3 informed the mem-bership that "the Management wished to cooperate with the Asso-ciation in every way possible."On July 16, Warren called a meeting in Atlanta of the respon-dent's ranking supervisory employees.Askew and Wilkes, of theAssociation, attended by invitation.Warren read Sections 7 and 8of the Act to the meeting, stressed employees' right of self-organiza-tion, and announced that the respondent would follow a "hands off"policy.The substance of his remarks was thereafter transmitted8Wilkes was secretary to the general commercial manager and the chief engineer ofthe respondent at Atlanta from 1934 to 1940, when she became personnel supervisor overthe entire territory of the respondent,working under J S Kerr. assistant to the president,at which time she resigned her office and membership in the Association.,Askew hadbeen State Cashier of Georgia since 1929.His duties were to pay the salaries of therespondent's employees and its expenses in that State according to information furnishedhim by the accounting department.Askew resigned from the Association in 1939 becausehe was considered by the employees to be a supervisory employeeWhile it does notappear that Wilkes and Askew had clear supervisory powers,they were not engaged inordinary plant uuork,their duties allied them more closely with the management of therespondent than with the other employees,and it is reasonable to assume that to suchemployees they represented the management.They thereby occupied a strategic positionto translate to the employees the desires of the respondentWe find that the respondentwas responsible for the activities of Wilkes and Askew in conducting the canvass forcontributions and in initiating the movement for a "new"Association which are discussedin fra3Warren,on account'of the illness of the respondent's president,was then its actingchief executiveHe succeeded to the presidency dunng August 1935 SOUTHEUN BELL TEDE'PHONEI & TELEGRAPH CIO.627by word of mouth to their subordinates by the respondent's morethan 120 higher officials, and was by these subordinates transmittedto the general body of employees.On July 20, the respondent issued the following notice whichcame to the attention of its employees :MEMORANDUMWAGNER BILL INTERPRETATIONSThe Company can continue to' pay salaries of Association of-ficers who are filling their regular jobs and doing Associationwork incidental to their regular duties.The Company can continue to pay the salaries of Associationofficers while engaged in confering (sic) with Management andwhile they are meeting among themselves before or after theseconferences to discuss their presentation or disposition of thematters involved.Salaries cannot be paid when Association of-ficers are devoting their time solely to internal affairs of theAssociation.The Company cannot pay traveling expenses.However, allManagement Representatives are anxious to cooperate and willendeavor to meet Associatioh officers at such times. and placesas will be most convenient and economical.The Association may continue to use Company premises fortheirmeetings without charge.Space for the exclusive fulltime use of the Association could not be provided withoutproper charge.Association Local meetings cannot be held on Company time.The Association may use Company typewriters and otheroffice facilities when such is incidental to the regular Companyuse of these facilities.Out-of-pocket expenses such as stamps,stationery and supplies cannot be borne by the Company.AssociationRepresentativesmay make limited use of tolllines upon the same basis as is effective for employees generally.The expense of preparation and distribution of the Minutes ofJoint Conferences will be borne by the Company.Issued July 20, 1935On August 26, a small committee of the General Assembly, gov-erning body of the Association, met at Askew's call in the respond-ent'sAtlanta office.The committee formulated certain changes inthe constitution and joint agreement of the Association and obtainedthe agreement of the respondent through H. S. Dumas, assistant toWarren, that should the changed joint agreement be approved by the451270-42-vol. 35-41 628DECISIONSOF NATIONAL LABOR RELATIONS BOARDAssociation, the respondent would enter into it.Dumas also agreedthat the respondent would check off dues for the Association.On August30, a specialmeeting of the General Assembly "to for-mulateplans for financing and continuingthisorganization in ac-cordancewith the provisions of the Wagner LaborRelations Bill"was held inAtlanta.Askew resigned and was succeeded by Weil4as president.Dumas addressed the meeting and informed thosepresentthat as an economymeasure,joint conferences would becalled in the future only at the request of the Association; that suchmeetingswould no longer be used by the respondentfor "discussionsof sales, safetypractices, etc.", and "whereManagementwished touse the facilitiesof the Association to broadcastinformation thesemeetingswould be considered strictlyas special meetingscalled byManagement,the expense of which could be lawfully borne by them."The revised constitution 5 and joint agreement were approved anditwasresolved that weekly dues of 5 cents for women and 10 centsfor men be collected from the membership.The new joint agreement eliminated "all reference to the Com-pany financing the expense of the Association," incorporated thenew plan for calling joint conferences, was silent respecting recog-nition of the Association as the bargaining agent of the respondent'semployees, and was terminable on 60 days' notice.Pursuant toDumas's promise, it was signed by the respondent and the Associationon September 3, 1935.Notwithstanding that it was by its termseffective on execution, 6 both the respondent and the Associationclaim that an understanding existed that it was not to become ef-fective until such date as the new constitution should be ratified bythe membership, and that pending such ratification, the Associationdid not exist. 7The inconsistency of this contention with continuedaction by the "old" Association is underlined by the fact that War-ren admitted at the hearing that dues were checked off pursuant toagreement with the "non-existent" Association beginning November1,,1935, although the new constitution was not ratified until Febru-ary 1, 1936.He also admitted that at the time he signed the agree-ment on September 3, the "new" Association had made no showingof membership, and that, although he would not have signed a con-4Wellwas "plant practice supervisor"of the Louisiana Division of the respondent from1935 to 1939His duties included the distribution,clarification,and interpretation ofplant routine instructions received from the head office of the respondent in Atlanta.What is said above respecting Wilkes and Askew, applies to Weil,and we find the re-spondent responsible for his activities in the Association.Well became assignment officesupervisor at New Orleans in 1939, in charge of 25 or 30 employees,but nevertheless main-tained his membership in the Association.5 Ratified by the membership February 1, 1936, and further discussedinfra.e All other joint agreements became effective as of the date of their execution.7Weil testified that he believed the passage of the Act to have spsofacto"disbandedthe Association."Wilkes testified that the Association did not exist between September 3,1935,and February 1, 1936. SOUTHERN BELL TELEPHONE & TELEGRAPHCo.629tract with the Union without some showing of membership, he didnot think it was unusual that the Association should be able to showto prospective members a signed contract with the respondent beforeit even came into existence.Moreover, Well on September 3 sent aletter to the members of the Association in which he referred to"ourAssociation," the "revised constitution," and stated that"our employee body, as manifested in your recent special contribu-tion, desires no outside influence ' in our ranks . . ."On September11, in a letter to "All Local Chairmen" he stated, "your Associationis on trial.He described modifications of the preamble and ArticleI of the constitution as changes, which "while not affecting theoperation of our plan, were desirable in that they eliminated manyreferences to the Company"; other changes or "proposals" he referredto as "amendments."Wilkes, in a communication of September 18,pointed out that "this proposed Constitution is in reality an Amend-ment to your present plan . . ." The new constitution was by its ownterms "a revision [which] is hereby adopted superseding the Consti-tution effective May 1934," and provided prerequisities of one and 5years' membership in "the Association" for holding local office andfor the office of president, respectively. 8The resolution for collection of dues 9 adopted by the GeneralAssembly was approved by a required majority, and Wilkes onOctober 1, 1935, sent membership applications and check-off authori-zations to "Local Chairmen" of the Association for signature by em-ployees.In her instructions respecting these matters, she pointedout that membership applications were to be signed "by each mem-ber who desires to continue his or her membership in the Association" and "when requesting the present members of your local tosign the new applications for membership . . . it should be explainedthat the purpose of this form is to provide the officers of the Associa-tionwith a complete and uniform record of membership in theAssociation and is not to be considered as a new application formembership."Beginning November 1, the respondent began deduc-tion of dues from the salaries of those who had authorized such pro-cedure.The dues were then paid over to the Association.On February 1, 1936, after the revised constitution 10 had received8AlthoughWell testified that it took several days and nights to complete a draftingof the "new"constitution,he was unable to explain why, after such minute consideration,the revisors continued to require 5 years' membership in "the Association"as a pre-requisite for holding the office of the president in the "new"organization.9This document stated, in part,that the "Association is threatened with impairment,an emergency is declared to existThe employees of the Southern Bell Telephone and Telegraph Company, Incorporated,formed in 1919 the Southern Association of Bell Telephone Employees to providefacilities for adjusting by conference and co-operation all questions affecting theemployees and the Management.This relationship between the Association and theCompany has been in continuous operation since that time. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDratification, the joint agreement signed on September 3, 1935, wentinto effect.A majority of eligible employees were members of theAssociation.Weil and Wilkes continued in office, the latter as gen-eral secretary-treasurer.The Association bank account remained inthe same bank as before and in her name, her new title being sub-stituted for acting treasurer.During the period discussed above, all communications from theAssociation, including- membership applications and dues deductionauthorizations, and all communications to it, were handled by therespondent's inter-officemail facilities.The respondent furnishedtheAssociation information concerning the number of employeeseligible for membership in the Association, extended the use of itsfacilities and premises for holding meetings, paid the salaries ofAssociation members for time spent before, during, and after con-ferences with officials of the respondent on Association business, andpermitted the use of its toll lines by officers of the Association ifcalls were made incidental to the respondent's business.Associationmimeographing was performed on the respondent's machine, but waspaid for monthly by the Association, beginning August 1935.11Thegeneral secretary used space in the respondent's offices for Associationbusiness without charge; the respondent permitted the free use bythe Association of its typewriters, office facilities, and bulletin boards,and made no charge for deducting dues.Both the respondent and the Association contend that by virtueof the distribution of the July 20, 1935, notice by the respondent, thetermination "to a very large extent" of the respondent's financialsupport of the Association in accordance with such notice, and thedissemination ofWarren's remarks of July 16, the Association wasreleased of the ties which theretofore bound it to the respondent.We cannot agree with this contention.Warren's remarks were onlyverbally transmitted, third-hand, and since they were made but 4days before publication of the notice, it must be assumed that inmany instances they were brought to the attention of the employeesonly after receipt by them of the written notice which came directlyfrom the respondent's executive officers.Far from stating that therespondent would no longer recognize the Association and thence-forth would pursue a "hands off" policy, such notice in fact an-nounced an assumption on the part of the respondent that theAssociation would continue to exist and function.Moreover, Warrenhimself admitted at the hearing that neither at the July 16 meetingnor at any time since has the respondent taken any steps to dissolvethe Association and sever relations with it.'This arrangement continued until February 1938,atwhich time the Associationbought its own mimeograph machine. 5OUTHE'R1TiBELL TULEPHONE'&TELEGRAPH 00.631Furthermore,the $5,000 in contributions,received in part afterJuly 5, 1935, resulting from the canvass financed by the respondentand enabling the Association to carry on from that date to November,whendeductions of dues began,is not to be overlooked.All contri-butions were later returned by the Association to those making them,but not until December 1936, when it was for the first time financiallyable to do so. The respondent was never reimbursed for its ex-penses in this connection.Moreover,the respondent never removedthe impact upon its employees of its assistance to the Association incollecting such funds and its reasons therefor.The contention that a break occurred between the respondent andtheAssociation,rendering employee activity for self-organizationfree and uninspired by the respondent as of July 20, 1935, is there-fore rejected.From the facts related above it is clear that the em-ployees correctly read and understood the July 20 notice.Weil andWilkes, the dominant figures in the Association,sought to reconciletheir contention that a new organization came into being on Febru-ary 1, 1936, with the findings above, inconsistent with their conten-tion, by pleading unfamiliarity with technicalities, ill-advised use ofsignificant terms, and the absence of counsel.Weil,however,testi-fying with respect to occurrences in 1937, stated that the Associationdid not then have counsel because"we had quite a few of the boysin our organization who were members of the Association who hadstudied law. . .."There is no showing that competent advice wasunavailable to the Association in 1935-6. The Trial Examiner found,and we agree,that both Weil and Wilkes while on the witness stand,gave indications of education, were articulate,and demonstratedcomplete qualification for affairs of the sort managed by them inconnection with the Association.We therefore find that Weil andWilkes, as demonstrated by their authorship of the documentary evi-dence-described above, were motivated by a desire to continue theAssociation unchanged except for concessions respecting its moreobvious financial support by the respondent.This was in accordancewith thelatter's own manifest wish.3.The,events of February 1, 1936, to February 1941; continuingsupport of the Association.The minutes of the annual meetings of the General Assembly for,inclusive,refer to such meetings asthe "17th"to "20thAnnual Meeting[s]."The preamble of the constitution remainedunchanged during these years and likewise placed the beginning ofthe Association's relationship with the respondent in 1919.Weil continued as president until 1939,was its vice president in1940, and was still a member at the time of the hearing.Wilkes con- 632DECISIONSOF NATIONALLABOR RELATIONS BOARDtinued as general secretary-treasurer until 1938, when she becamevice president-treasurer.She resigned her office and membership in1939, when she became personnel officer of the respondent.At the 1936 meeting of the General Assembly, it was resolved thatthe respondent be requested to restore salary and wage cuts then ineffect.The reaction of the respondent thereto, while sympathetic,was negative.After the meeting, Wilkes wrote the division chair-man, on February 28, stating in part : "But try to remember, keepyour people happy and lead them to be patient.We don't, I believe,have an awful lot, to worry about. But you must help them toremember that our Company is run on sound and sensible measuresand it is the duty of our Management to keep it so for the continuedwelfare of us all.We must approach Management with the samesound and sensible tactics."On August 28, 1936, Weil wrote thedivision and local chairmen of the Association announcing a $450,000,wage increase granted by the respondent after negotiations with it.In January 1937, the respondent prepared and distributed to allemployees the following notice :MEMORANDUMWAGNER BILL INTERPRETATIONSThe Company can continue to pay salaries of Association of-ficers while engaged in conferring with management and forincidental time while they are meeting among themselves be-fore and after these conferences to discuss their presentation ordisposition of the matters involved.Salaries cannot be paid bythe Company while Association officers are devoting their timesolely to internal affairs of the Association.The Company cannot pay travelling, board and lodging ex-penses for employee representatives while engaged in Associationbusiness.Space for the exclusive full time use of the Association can-not be provided by the Company without proper charges. TheAssociation should be billed for Company office space used bythe General Secretary for Association business.Association Local Meetings cannot be held on Company time.Out-of-pocket expenses, such as stamps, stationery and sup-plies, cannot be borne by the Company and Company mail can-not be used for Association business.The Company cannot permit the use of its toll lines free ofcharge for purely Association business.The Company cannotprovide free of charge telephones used exclusively for Associa-tion business. SOUTHERN BELL TELEPHONE! & TELEGRAPH00.633The expense of preparation and distribution of a limited num-ber of minutes of Joint Conferences will be borne by the Com-pany.The Company will discuss with the Association officers thequestion of proper charges for collecting association dues andthe necessary procedure for making this effective.Revised January, 1937.In April 1937, the following revision was likewise distributed by therespondent:NATIONAL LABOR RELATIONS ACTMEMORANDUM FOR SOUTHERN BELL TEL. AND TEL. CO.The National Labor Relations Act prohibits an employer fromcontributing financial or other support to any labor organiza-tion; "Provided, an employer shall not be prohibited from per-mitting employees to confer with him during working hourswithout loss of time or pay."In view of the provisions of this Act, the following summaryis provided to be observed by this Company in dealing with theSouthern Association of Bell Telephone employees :1.The Company can pay salaries of association officerswhile engaged in conferring with Management.The Companycannot pay salaries of association officers under the followingconditions :(a)While they are meeting among themselves before andafter joint conferences to discuss their presentation or disposi-tion of the matters involved.(b)While association officers are devoting their time solelyto internal affairs of the association.2.The Company cannot pay traveling, board and lodgingexpenses for employee representatives while engaged in asso-ciation business.3.The Company should charge a fair rental rate whenmembers of the Association use Company space for the pur-pose of conducting association business or for holding theirmonthly local meetings.These charges should be calculated onthe proportional cost to the Company for the space used.NoTE.-The Company is now reviewing with the associationofficers the charges for such space.4.The Company cannot permit the use of its toll lines forassociation business except at full tariff rates.5.The Company cannot provide telephones for conductingassociation business except at full tariff rates. 634DECISIONSOF NATIONALLABOR RELATIONS BOARD6.The Company cannot permit elections on Company timeand any Company premises used for this purpose should beconfined to space rented as a meeting place.7.Company Bulletin Boards cannot be used for postingassociation activities, notices or bulletins.NOTE.-The Company is now reviewing with the associationofficers the matter of space which they might desire to rentfor Bulletin Boards.8.The Company can pay for copies of minutes of joint con-ferences for distribution to employees attending the jointconferencemeetings.The Company cannot payfor extracopies of these minutes for distribution among other membersof the association.9.,The Company mails are not to be used for associationbusiness.10.The Company has an agreement with the associationofficers for making payment for the cost of collecting duesunder the payroll deduction plan.The Company cannot incurthis expensewithout making the proper charges.11.The Company cannot engage in any activity designed toinduce or prevent its employees from joining this or any otherlabor organization.12.Association Local Meetings cannot be held on Companytime.13.Out-of-pocket expenses, such as stamps, stationery andsupplies for associationbusiness,cannot be borne by the Com-pany.14.The provisions of this Act make it illegal for an employerto dominate or interfere with the formation or administrationof any labor organization, and the Management of this Com-pany should conscientiously observe these provisions.Revised April, 1937.The above-indicated changes were made.The Association there-after paid for its use of toll-lines, for dues deductions at the rate ofone-half cent each, and for meeting places on the respondent's prop-erty at 75 cents for 4-hour meetings and $1.50 for longer meetings;the Association rented an office in the respondent's Atlanta headquar-ters at $84 per year,12 and the respondent ceased to pay the salariesof Association representatives except for such time as they actuallyspent in conference with it.'aThis arrangementas abrogated by the Association on November 1, 1937,when ittook quarters in another building. SOUTHERN, , BELL T'ELEPHON'E' & TELEGRAPH CO.635The Association retained counsel in 1939, and the March 1940 meet-ing of the General Assembly changed the preamble of the constitu-tion, to be effective on September 15, 1940, to read as follows :The Southern Association of Bell Telephone Employees wasformed on the 30th day of August, 1935, subsequent to the pas-sage ofthe National Labor Relations Act, known as the WagnerAct, supplanting a former organization of employees by thesame name.Minor revisions were made in the constitution, but its provisions re-mained substantially unchanged.The minutes of this meeting re-ferred to it as the "5th Annual Meeting." 18They were preparedby Clifford Dennis who succeeded Wilkes in 1939.The 1940 joint agreement between the Association and the re-spondent was dated July 30, and together with other contractsentered into by the parties pursuant to its terms, was in effect at thetime of the hearing.' It provided that "the Association having certi-fied to the Company that it has not less than 14,500 members in goodstanding who are employees, the Company agrees that this numberconstitutes a majority of the employees," and granted sole recogni-tion to the Association for purposes of collective bargaining.14Prior contracts were silent respecting recognition.The agreementprovided that it remain in effect for 1 year and thereafter renewable,for periods of 1 year, subject to cancellation by either party on 60days' notice.Prior contracts were silent as to how long they wereto be effective.4.The Events of February and March 1941On February 10, 1941, the Association, having been previouslyinformed that a complaint charging its domination by the respondentwould be issued by the Board, wrote Warren of this fact, stating that"because such a charge clouds this Association's right to representthe employees of the Company," the Association, pending a canvassof its membership by signed ballot, would not act as the bargainingrepresentative of the employees.The letter also called attention tothe fact that a union "is seeking to organize certain of your em-ployees."On February 11, Warren acknowledged this letter and at the sametime instructed his staff to refrain from in any way interferingwith or influencing employees in their choice of representatives.13 It will be remembered that both minutes and constitution had theretofore dated theAssociation back to 191914Prior contracts, similar to this one, were entered into by the respondent withoutproof of the Association's representation of the majority of the employeesJ. S. Kerr,assistant towarren,testified that the respondent had knowledge of the Association'smembership through the check off of dues 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDNotices were posted on its bulletin boards at2,173 places by therespondent.They set forthSections7 and 8 of the Act, and stated :THE COMPANY RECOGNIZES ITS EMPLOYEES'RIGHT TO JOIN, FORM OR AFFILIATE WITH ANYLABOR ORGANIZATION OF THEIR OWN CHOICE ANDFREELY TO EXERCISE ALL RIGHTS SECURED THEMBY THIS ACT.THE COMPANY GUARANTEES ITS STRICT COMPLI-ANCE WITH ALL THE PROVISIONS OF THIS ACT ANDTHAT NO EMPLOYEE WILL BE DISCRIMINATEDAGAINST OR SUFFER ANY OTHER PENALTY BE-CAUSE OF HIS OR HER EXERCISE OF ANY RIGHTSECURED BY THIS ACT.THE COMPANY IS NOT INTERESTED IN WHETHERITS EMPLOYEES JOIN OR DO NOT JOIN ANY LABORORGANIZATION.The Association thereafter polled its members by means of signedballots.More than 15,000 members indicated that they wished theAssociation to represent them in collective bargaining and that theydesired to continue membership therein.15On February 28, 1941, the Association wrote Warren informingthe respondent of the result of its canvass and demanded exclusiverecognition.Warren replied on March 3 and asked for copies ofletters relating to the balloting sent out by the Association, the affi-davit of the public accountant who tabulated the votes, and a copy ofthe ballot used.This material was sent to Warren on March 5.On March 6 he wrote the Association recognizing it as the"authorized collective bargaining agent of the employees of thiscompany" and so informed his staff, asking that they "be governedaccordingly."The respondent and the Association contend that the Association,-by its letter to Warren on February 10, 1941, "disestablished" itself asa bargaining representative for the employees.We do not so in-terpret its action.Warren testified that the respondent did not regardthe Association's letter of February 10 to have constituted cancellationof the contract in effect between them.The contract was not re-executed after March 6, and the parties have continued to conducttheirmutual affairs pursuant to its terms. Indeed the respondentmade no move to withdraw recognition from the Association, or todeprive it of its firmly rooted and manifold advantages in the eyes ofthe employees.In his February 11 reply to the Association, Warren16As of March 16, 1941,15,713 members of the Association bad so voted SOUTHERNBELL TELEPHONE& TELEGRAPH CO.637merely "noted" that pending the canvass, the Association would notact as bargaining agent of the respondent's employees ; he did nothingwhich would lead them to believe that he was removing his stamp ofapproval from the Association and leaving the field clear for an unin-fluenced expression of opinion by such employees 165.Concluding findingsThe respondent sponsored the Association as an advisory agencysupported by it for adjusting differences with employees within man-agement limitations.Itwas formed, existed, and functioned onlythrough the respondent's control, financial support, and sufferance.With the passage of the Act, the respondent therefore had a plainduty to its employees.As was stated in theWestern Unioncase :17...an unaffiliated union, known for long to be favored bythe employer, carries over an advantage which necessarily vitiatesits standing as exclusive bargaining agent. It cannot remainsuch until measures are taken completely to disabuse the em-ployees of any belief that they will win the employer's approvalif they remain in it, or incur his displeasure if they leave.Rather than so disabusing its employees, the respondent openlyannounced that the Association would continue to exist, and merelywithdrew its more obvious financial support.Minor revisions in theAssociation were accomplished by Askew, Weil, and Wilkes.Askewceased his activities before the revision was completed, but both Weiland Wilkes continued their leadership of the Associationfor severalyears thereafter.Such duplication of personnel coupled with sub-stantial continuity of existence is indicative of continued dominationby the employer.lsThe Association, which originated in 1919, continued after the ef-fective date of the Act, substantially unchanged, and not only withoutany "line of fracture,""' but without so much as a change in name.Shortly after the effective date of the Act, the respondent executed acontract with the Association, made its membership and dues deduc-tion campaigns possible, and extended to it other support as morefully outlined above.In January and April 1937, revised notices setting forth therespondent's position respecting the Association were issued.TheseAmerican Enka Corporationv N. L. R. B,119 F. (2d) 60(C. -C A 4)31Western Union Telegraph Company vN. L. R B.,113 F (2d) 992(C C A 2).InternationalAssociationofMachinistsv.N. LR.B, 110 F.(2d) 29(App. D. C.),enforcingMatter of Serrick CorporationandInternational Union, United AutomobileWorkers of America, Local 459,8 N. L. R. B 261, aff'd 311 U. S 72 See alsoRoeblingEmployees Association,Inc. v. N. L. R. B.(C. C. A. 3),decided April 28, 1941.19Westinghouse Electric & Mfg.Co. v. N.L. R. B.,112 F.(2d) 657(C. C A. 2), affd312 U. 8 660 638DECISIONSOF NATIONALLABOR RELATIONS BOARDnotices, too, instead of announcing that the respondentwas severingrelationswith the Association assumed that the Associationcontinuedunchanged except as affected by further withdrawalof financial sup-port to it by the respondent.-`In February 1941, the respondent for the firsttime made an unLequivocal announcement to its employees of their rights under the Act.It oncemorefailed, however, to disassociate itself from,the Associa-tion by any announcement of its discontinuance of countenance there-of.The effect of the domination and support of the Association bythe respondent prior to and during the yearssince1935, could not,under the circumstances, be dissipated except by an explicitannounce-ment to the employees that the respondent would no longerrecognizeor deal with the Association. In the absence of such action by therespondent, its employees were not afforded the opportunity to startafresh in organizing for the adjustment of their relations with theemployer which they must have if the policies of the Act are to beeffectuated.20The respondent and the Association contend that the results of the1941 election, wherein a majority of the employees voted for theAssociation, should not be disregarded in evaluating the Association'sstatus under the Act.Aside from the fact that the electionwas con-ducted under unilateral auspices and was inno sense secret,since theballots were required to be signed, we are of the opinion that thechoice by the employees, of an organization which up to that timehad been company-dominated, does not reflect a free choice, andcannotchange the status of such organization.We have in priorcases refused to place a company-dominatedorganization on theballot in a Board election.Reviewing our action in this respect, theSupreme Court, speaking through Mr. Justice Black, has said :... the Board justifiably drew the inference that this company-created union could not emancipate itself from habitual sub-servienceto its creator, and that in order to insure employeesthat complete freedom of choice guaranteed by § 7, Independentmust be completely disestablished and kept off the ballot.21The respondent also contends that it engaged in arm's length bar-gaining with the Association and relies on the fact that it madeconcessions to this organization to support its contention.The factthat the respondent bargained with the Association and that theAssociation procured benefits for its members is immaterial underthe Act, if the respondent has in fact interfered with, dominated,20N. L. R. B v. Newport News Shipbuilding and DryDockCompany,308 U. S 241.21N. LR. B. v Falk Corp.,308 U. S. 453, reversing mod'f. of Board's order in 106 F(2d) 454;N. L. R. B. v. Newport News Shipbuilding and Dry Dock Company,308 U. S.241,251; Bethlehem SteelCo. v. N.L. R B, May12, 1941, (App. D. C.). SOUTHERN BELL TELEPHONE & TELEGRAPH Co.639or supported the organization.22We are convinced from the recordthat such interference, support, and domination has occurred.We find that the respondent, by the above-described course ofconduct, and by certain acts of its supervisory employees describedin Section III B, below, has since July 5, 1935, dominated and inter-fered with the administration of Southern Association of Bell Tele-phone Employees, has contributed financial and other support there-to, and has thereby interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed in Section 7 of the Act.B. Other interference, coercion; and restraintDuring the fall of 1940, the Union began organizational activityat the respondent's Shreveport plant.A special local of the Unionfor employees of the respondent was established there on December4, 1940.The Union's activity was known to the respondent.There was undenied testimony that shortly after the local wasformed, E. B. Mason, district traffic manager of the respondent atShreveport, told Long Distance Supervisor Lora Sibley, "Mrs.Sibley, if you have any influence with your people, you should in-fluence them against the union." Sibley thereafter told two operatorsthat "we really did not need the union; that the Association waseverything that they had or could get, you know, and I did not feellike that they would get any better than that, than they did out ofthe Association."There was evidence that shortly after Mason madehis remarks to Sibley, he was instructed by the respondent'sgeneraltrafficmanager that he and his associates must maintain a neutralattitude toward labor organizations in Shreveport.However, therewas no showing that the traffic manager's reprimand of Mason wasever made known to the general body of employees at Shreveport.About March 1, 1941, Hazel Bostick, toll operator at Shreveport,and chairman of the Association local there, resigned her office.23She testified that she resigned because she believed that Mason hadnot properly considered a grievance advanced by her as chairmanof the Association local.Proceedings to select her successor wereheld on the respondent's premises shortly after her resignation.Be-fore balloting on this question, Ina Lee Burrows, operator, metVivian McCain, employment supervisor, in the rest room.Accord-ing to Burrows, McCain inquired which side she was on; Burrowsreplied, "I am on my own side"; McCain then told Burrows, "It isa shame we can't fire all of these old dissatisfied employees andreplace them with new girls that would be appreciative of their jobs."22N L. R. B. v.iVewport News Shipbuilding and Dry Dock Company,808 U S. 241 ;CorningGlassWorksv.N. L. R B,118 F(2d) 625(C C A. 2).23 She had applied for membership in the Union during November 1940 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCain testified that she merely inquired of Burrows, "Which sideare you on?" and that she had reference to Bostick's 'successor. Ineffect,McCain denied making the statement attributed to her byBurrows regarding the discharge of "dissatisfied employees."TheTrial Examiner accepted Burrows' testimony as being in substantialaccord with the facts.He found that McCain's remarks respectingdissatisfied employees clearly referred to Bostick, and that underthe circumstances they were inimical to the Union.We find thatMcCain made the remarks attributed to her by Burrows.The respondent contends that since it has 9000 exchanges and morethan 20,000 employees, the two incidents at Shreveport are trivial andunimportant.However, we are impressed by the fact that in Sibley'sstatement to the operators -specific reference was made to the Asso-ciation, and the respondent's preference for the Association was clearlypointed out; and that both of the anti-union statements recitedwere made at Shreveport at the time the Union made its first attemptsto organize in the Southern Bell System.We find that the respondent, by the statements and acts of Mason,Sibley and McCain, described above, has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent setforth in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and withforeign countries, and tend to lead to labor disputes burdening andobstructing commerce, and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in and is engagingin unfair labor practices we will order it to cease and desist there-from and to take certain affirmative action designed to effectuate thepolicies of the Act.We have found that the respondent has dominated and interferedwith the administration of Southern Association of Bell TelephoneEmployees and contributed financial and other support thereto.Since the effects and consequences of such practices with respect tothe Association and its continued recognition as a bargaining repre-sentative, constitute and will constitute a continuing obstacle to thefree exercise by the respondent's employees of their right to self-organization and to bargain collectively through representatives of SIOUTHERBELL TEfLEPHONE'&TELEGRAPH CO.641their own choosing, we will order the respondent to withdraw allrecognition from, and completely disestablish the Association as therepresentative of any of its employees for the purpose of dealing withthe respondent respecting grievances, labor disputes, wages, rates ofpay, hours of employment, and other conditions of employment.Having found that the respondent entered into contracts with theAssociation embodying recognition of the Association as such repre-sentative, and that such contracts were the result of, and tend to per-petuate the effects of, the respondent's unfair labor practices, wewill order the respondent to cease and desist from giving effect to orperforming any contract between the respondent and the Associationrelating to rates of pay, wages, hours of employment, and other con-ditions of employment, now existing, and to refrain from enteringinto, renewing, or extending any contract with the Association relat-ing to such matters.Nothing in this Decision and Order shall betaken, however, to require the respondent to vary those wage, hour,and other substantive features of its relations with the employeesthemselves, if any, which the respondent has established in perform-ance of any contract as extended, renewed, modified, supplemented,or superseded.Upon the foregoing findings of fact, and upon the entire record inthe case, the Board makes the following :CONOLusioNs OF LAW1.International Brotherhood of Electrical Workers, affiliated withthe American Federation of Labor; and Southern Association of BellTelephone Employees, are labor organizations within the meaningof Section 2 (5) of the Act.2.By dominating and interfering with the administration of South-ern Association of Bell Telephone Employees, and by contributingfinancial and other support thereto, the respondent has engaged in,and is engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela- 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Act, the National Labor Relations Board hereby orders that therespondent, Southern Bell Telephone and Telegraph Company, At-lanta, Georgia, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of Southern Association of Bell Telephone Employees, or withthe formation or administration of any other labor organization ofits employees and from contributing financial and other supportthereto;(b)Recognizing Southern Association of Bell Telephone Employ-ees asthe representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment, and other conditions ofemployment ;,(c)Giving effect to, or entering into, any contract or arrangementwith Southern Association of Bell Telephone Employees relatingto rates of pay, wages, hours of employment, or other conditions ofemployment ;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which'the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Southern Association of BellTelephone Employees as a representative of any of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, and completely disestablish said SouthernAssociation of Bell Telephone Employees as such representative;(b) Immediately post notices to its employees in conspicuousplaces throughout all its offices, plants, and places of business andmaintain such notices for a period of not less than sixty (60) consecu-tive days from the date of posting, stating: (1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a), (b), (c), and (d) hereof; and (2) that itwill take the affirmative action set forth in paragraph 2 (a) hereof;(c)Notify the Regional Director for the Fifteenth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.